Title: From George Washington to Brigadier General Samuel Holden Parsons, 23 December 1779
From: Washington, George
To: Parsons, Samuel Holden


        
          Dr Sir
          Hd qrs [Morristown] Decr 23. 1779
        
        I received Yesterday both Your Letters of that date. The Note Mr Tilghman gave was only intended to authorise Hatfield to meet his Brother once, whom he expressed a desire of seeing and from which occasion he expected he might obtain some interesting intelligence. From the information I have had of the character of this family of people—I am by no means satisfied that they would answer any valuable purposes if they were employed—and therefore I wish it to be declined, at least for the present. If I should be authorised, by my farther inquiries to repose a proper confidence in them, matters of pay and privileges may be then adjusted.
        I am not clear from your Letter, whether Mr Beatty’s Letter has gone to New York or not. If it has and the Articles requested by him of Mr Loring come out—You will send them back, it being my determination to prevent the practice, as far as it can be done in every possible instance. You call Mr Beatty’s Letter, which you inclose a Copy—if it is I wish to know how it came to your hands. I am, Dr sir with great regard Yr Most Obed. st.
      